Citation Nr: 1412356	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  06-00 115A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a low back disorder/residuals of low back injury.

2.  Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to a low back disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to November 1985.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans' Appeals (Board) from a January 2004 rating decision of the VA Regional Office in Houston, Texas that denied service connection for residuals of back injury, and depression/bipolar disorder.

The Veteran was afforded a videoconference hearing at the RO in July 2008 before a Veterans Law Judge sitting at Washington, DC.  The transcript is of record.  The Judge who conducted the hearing subsequently retired from the Board.  The law requires that the Veterans Law Judge who conducts a hearing on an appeal must participate in the decision made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. § 20.707.  As such, by letter dated in December 2013, the appellant was offered the opportunity to testify before another Board Veterans Law Judge.  He had 30 days to reply.  However, no response has been received to date and it is assumed that he does not desire another hearing.  The Board will, of course, fully consider the testimony obtained during the July 2008 videoconference hearing.

The case was remanded by Board decisions in September 2008, November 2009, March 2012, December 2012, and May 2013.


FINDINGS OF FACT

1.  The Veteran had pre-existing scoliosis of the thoracic/lumbar spine at service entrance.

2.  There was no increase in severity or additional impairment of thoracic/lumbar spine during service.

3.  Back injury and symptoms in service did not result in a chronic disorder; the more competent evidence of record finds that current low back disability is not related to service. 

4.  An acquired psychiatric disorder was first manifested years after discharge from active duty and is unrelated to service or service connected disability.  Any psychosis was first shown years after service separation.


CONCLUSIONS OF LAW

1.  A low back disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306 (2013).

2.  An acquired psychiatric disorder was not incurred in or aggravated by service, and a psychosis may not be presumed to have been incurred therein. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 3.306, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met in this instance regarding the Veteran's claims.  There is no issue as to providing an appropriate application form or the completeness of the application.  VA appropriately notified the Veteran of the information and evidence needed to substantiate and complete the claims in August 2003 and a number of times thereafter.

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate the claims, to include affording him VA examinations.  The examinations are adequate to render a determination as to the issues on appeal.  The Board finds that there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication. 38 C.F.R. § 3.159(c).  As such, the claims of entitlement to service connection for a low back disorder and an acquired psychiatric disorder as secondary thereto are ready to be considered on the merits.

Pertinent Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during active military service. 38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303 (2013).  Service Connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disease was incurred in service or aggravated by service. 38 C.F.R. §§ 3.303, 3.306 (2013).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may legitimately be questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. § 3.303 (2013).

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Clear and unmistakable evidence is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during and subsequent to service. 38 U.S.C.A. § 1153 (West 2002 & Supp. 2012); 38 C.F.R. § 3.306 (2013). 

A congenital or developmental defect is not a disease or injury within the meaning of applicable legislation. 38 C.F.R. § 3.303(c).  However, a superimposed injury or disease which occurs during, or as a result of, active service may be service- connectable. VA O.G.C. Prec. Op. No. 82-90 (July 18, 1990).

Where a veteran served continuously 90 days or more during a period of war or during peacetime service after December 31, 1946, and a psychosis becomes manifest to a degree of at least 10 percent within one year from the date of termination of service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such a disorder during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  Reasonable doubt is defined as doubt that exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102 (2013).

Factual Background

The Veteran's service treatment records reflect that on examination in June 1982 for service entrance, the summary of defects listed mild dextroscoliosis of the lower thoracic and upper lumbar region that were considered nondisqualifying for active duty purposes.  It was noted that there were no symptoms referable to the back.  

The Veteran sought treatment in December 1982 for complaints of back pain or injury to his back.  Muscle sprain was diagnosed.  He returned to sick bay several days later with complaints of sharp pain on bending and reaching.  Mild scoliosis and lumbar lordosis were observed.  The appellant complained of pain on forward flexion.  Findings on examination included acute tenderness at the L5-S1 interspace.  An X-ray was interpreted as indicating a question of L5-S1 spondylolysis.  There was no spondylolisthesis.

In January 1983, the appellant was treated in the emergency room for complaints that included right lower quadrant pain radiating into the right lower back.  It was determined that pain was in the right kidney area.  The assessment was CO [carbon monoxide] poisoning.  He was seen in May and June 1983 for complaints of sharp back pain of three weeks duration.  The Veteran related that he felt sharp pain when bending too far.  He also said that he could not turn the back well.  The assessment was muscle strain.  He returned to the dispensary one week later with the same complaints.  It was reported that he had previously been treated with medication and had had relief but that his symptoms had recurred.  The assessment was lower back pain from rucksack irritation.  He was prescribed medication.  In July 1985, the appellant complained of sharp intermittent left upper quadrant pain that radiated to the left back.  This and other symptoms were assessed as "G.E.[gastroenteritis], viral, possibly mild constipation."  A service discharge examination report is not of record.  Service Treatment records reveal treatment during the remainder of service for multiple complaints, but back complaints do not recur after 1983.

A claim for scoliosis/L5-S1 and spondylosis was received in May 2003.

Extensive VA outpatient clinical records dating from 1987 were received showing that the Veteran underwent a scrotal operation in January 1991 and that two weeks post surgery, he complained of severe neck and back pain with back spasm.  The impression was "most likely post spinal headache."  He was given an injection and marked improvement was noted.

A VA outpatient psychology note dated in April 1991 reflects that the appellant  presented wanting to see a psychiatrist.  He reported depressive episodes and anxiety with severe sleep disturbance, including frequent waking, increased nocturnal myoclonus and nightmares.  Other symptoms included decreased appetite, digestive upset and vomiting.  The Veteran reported being very stressed by his guardianship of two younger brothers, his position as a high school supervisor, and being a caretaker for the family.  Diagnoses of dysthymic disorder and borderline personality disorder were provided.   

In October 1992, the Veteran was referred to the psychology service for symptoms of decreased sleep, nightmares, decreased appetite, fatigue, anergia, anhedonia, and depressed mood.  It was noted that he had had recent suicidal ideation but denied this currently.  Provisional diagnosis of rule out major depression and rule out BAD [bipolar affective disorder]/depressed were recorded.  He continued to receive mental health follow-up for psychiatric symptoms.

A private clinical record dated in January 1995 reflects that the Veteran sought treatment for back and neck pain with back muscle spasm of the vertebral region.  The physician noted that "As a reminder, the patient was involved in a motor vehicle accident the 21st of January."  Following evaluation the impressions were lumbosacral strain and paravertebral spasm.

The Veteran was admitted to a VA facility in June 1998 for depression with suicidal ideation.  He stated that he had felt depressed for months but did not realize how bad it was until a few weeks before.  It was reported that he had been stressed at work by prejudice and racism and had ultimately lost his job.  He related that for the past several weeks, he had had increasing irritability, and decreased concentration, sleep, appetite and energy.  It was reported that he had had previous episodes of depression two years and five years before that had been treated with Sertraline the second time.  On discharge in July 1998, diagnoses of major depressive disorder and adjustment disorder with depressed mood were rendered on Axis I.  He was readmitted the same month for depression and new onset of psychotic symptoms that included visual and auditory hallucinations.  He continued to be treated for psychological symptomatology over the years and was provided diagnoses to included mood disorder, bipolar disorder, and cognitive disorder, etc.

VA outpatient records in June 2000 indicate the Veteran had severe back pain secondary to a bone spur.  In September 2001, he sought treatment for back pain and reported that it had begun gradually about 1 1/2 years before when he was engaged in heavy tree work.  Subsequent thereto, he received regular and continuing treatment, including medication management and injections for chronic back pain.  In August 2002, he stated that he started having low back pain in the military after push-ups.  It was noted, however, that while playing baseball in 1996, he fell and injured his back.  He related that since that time, he had been having chronic low back pain.  Nursing notes at that time noted that the appellant used crutches to get around and that he had had an S1 joint injury six years before.  An April 2003 VA progress indicated that the Veteran had chronic pain syndrome and quadriparesis from a spinal cord injury.  

The Veteran was afforded an examination for VA compensation and pension purposes in May 2003.  History of scoliosis in service was noted.  The appellant stated that he had constant back pain that radiated into his lower back, legs and feet.  It was reported that much back pain was secondary to S1 joint problem.  He was observed to be in a wheelchair and using Canadian-type arm brace crutches for ambulation.  Following examination and X-rays, impressions were rendered of minimal diffuse lumbar spondylosis, and mild dextrorotational scoliosis of the lower thoracic spine with minimal diffuse spondylosis.  The examiner opined that it was highly unlikely that any type of military service, aside from causing muscle spasm or pain, in a person with pre-existing scoliosis would aggravate the actual curvature of the scoliosis and make the curvature worse.  It was found that the complicating factor in the appellant's evaluation was that he had severe S1 dysfunction according to history given.  The examiner further stated that the appellant's scoliosis was fairly mild and that military service did not aggravate it beyond it natural progression. 

The Veteran underwent a VA psychiatric evaluation in August 2005.  History pertaining to back complaints and congenital scoliosis in service was recited.  It was noted that he had lumbar disc injury with diagnosed S1 syndrome that had progressively worsened to the extent that he was considered permanently disabled and unemployable.  Back pain was described as intense and nonrelenting.  The appellant attributed chronic depression that waxed and waned with the degree of back incapacity.  He related that medication and psychological support did not help and that he was unable to care for his family.  Following mental status examination, the diagnoses on Axis I were mood disorder (depression) due to general medical condition (back injury), and pain disorder associated with both factors (depression) and a general condition (back injury or syndrome).  The examiner further commented that there was a 100 percent certainty that depression was caused by or the result of back injury and chronic back pain.  He related that service medical records reflected consistency of the claimant's story that back pain was first experienced in the early 1980s and had been chronic since that time.  It was added that if he did not have back pain, he would not depressed.  The examiner stated that "I am not an orthopedic expert and cannot comment on etiology of back pain, but as a layman reading the service medical record, it is that the claimant's complaint of back pain originated while in the military in Korea."

The Veteran underwent a VA orthopedic compensation examination in December 2005.  He rendered a history of scoliosis, back symptoms, and treatment in service.  It was reported that after service, he worked as a security guard, a tree service worker for a year and a half, a maintenance worker in heating and air conditioning and refrigeration, a custodian, and a nursing assistant.  He stated that he last worked in 2001 for nine months as a cement worker.  The examiner indicated that service treatment records were reviewed and detailed clinical history was recited.  The examiner noted history of an automobile accident in 1995 and the lack of evidence of back treatment prior to 2000.  It was reported that the appellant disputed that he had no back symptoms subsequent to service until 2000, and said that he had had problems between 1985 and 1995.  He admitted that he did not seek care until 1995.  The examiner noted that the records following his motor vehicle accident were curiously absent from the record.  A comprehensive back examination was performed.  Following examination, an opinion was provided that the Veteran's current back condition was not causally related to or aggravated by service.  

The Veteran presented testimony on personal hearing in July 2008 to the effect that he had very slight stature when he entered service and also had spinal scoliosis but was deemed to be fit to service.  He stated that the rigors of service and demanding physical activity caused back injury or aggravation that continued after active duty resulting in chronic pain.  His wife testified that she met him within months after his discharge from service and saw the problems he was experiencing with his back.

Lay statements were received in 2008 in support of the claim from friends and family members attesting to their knowledge of the Veteran's back pain since service and subsequent psychiatric symptoms attendant thereto.

The Veteran was afforded a VA spine examination for compensation purposes in June 2009.  The examiner noted that the claims folder was reviewed.  Chronic back pain since service was reported.  A comprehensive physical examination and radiological studies were performed.  Following examination, diagnoses included dextrorotation scoliosis (congenital variant/curvature less than six degrees and physiologic) with chronic lumbar and sacroiliac dysfunction, myofascial pain, and magnetic resonance imaging (MRI)-confirmed mild degenerative changes at L4-L5 but without objective clinical evidence of lower extremity radiculopathy.  

The VA 2009 VA examiner reviewed the record again in October 2010 and outlined a detailed back chronology after service.  Among other findings, it was reported that radiographs of the thoracic and lumbar spine were negative for pathology, abnormal osseous or articular content in January 2001 and that an MRI in February 2001 disclosed very mild L4-L5 intervertebral disc bulging.  The examiner stated that based on review of the record, it was his opinion that there was no justification for causation or a nexus between active duty complaints and onset of sacroiliac dysfunction.  

Pursuant to Board remand, the Veteran most recently underwent VA examination of the spine in April 2012.  The examiner indicated that the claims folder was reviewed.  History of in-service back injury was recited, to include rucksack irritation and working in a battery shop for four months.  Extensive post service back history was reported.  A comprehensive physical examination was performed.  The examiner compared the Veteran's reported history to the clinical record in detail.  Following examination, the diagnoses were degenerative disc disease of the lumbar spine and sacroiliac joint disease.  The examiner related that service treatment records noted that the appellant had a possible L5-S1 spondylolysis, but that he served for another 2 1/2 years without apparent difficulty.  It was reported that after discharge from service in 1985, the record was silent for back complaints for a period of approximately 15 years.  The examiner related that there was no documented history of continuing back complaints or treatment during the intervening years to indicate a chronic disabling back disorder.

Legal Analysis

1.  Service connection for a back disorder.

The Veteran's service treatment records clearly document that on service entrance examination in June 1982 he had mild dextroscoliosis of the lower thoracic and upper lumbar region that was considered nondisqualifying.  As such, he clearly and unmistakably had a pre-existing condition of the thoracic/lumbar spine.  This anomaly was denoted as a congenital variant on post service VA examination in June 2009.  Thus, the initial question for consideration is whether the pre-existing spine disorder increased in severity in service beyond normal progression, or whether there was any superimposed trauma to the congenital process for which service connection may be conceded on the basis of aggravation.  The Board finds in this instance that aggravation is not demonstrated and that service connection is not warranted in this regard.

The Board observes that the appellant was treated for back complaints in service occasioned by injury and was given diagnoses that included muscle strain.  Lumbar lordosis and a question of L5-S1 spondylolysis were noted in December 1982.  The service treatment records reflect, however, that following treatment in June 1983, there is no clinical evidence that the Veteran sought follow-up or treatment for any additional musculoskeletal back complaints.  The record reflects that subsequent back complaints or symptoms were associated with other non-musculoskeletal conditions.  Although a service discharge examination report is not of record, it appears that the appellant successfully completed his tour of duty and that no chronic back disorder was identified.  The post service record does not reflect any chronic back complaints for years after discharge from active duty.  He continues to carry the diagnosis of mild dextroscoliosis that was noted at service entrance.  It has been determined by VA that there was no aggravation of the pre-existing condition or congenital process.  The record thus indicates that even if the appellant did experience some increased back symptomatology during service as the result of injury, it did not result in an increase in severity or additional back impairment.  It is well established that temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, worsened. See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  

As indicated previously, the service medical records do indeed show that the appellant was treated for back pain and injury.  However, although he now claims that he developed chronic symptoms affecting the back as a result thereof, there is no clinical documentation of any back complaints following active duty.  The Board notes that shortly after service in December 1985, the Veteran filed a claim for a thumb disorder, but did not refer to any back problem.  It would seem likely that if he had a chronic back disorder as he currently maintains, he would also have filed a claim in this regard.  However, extensive VA clinical records dating from 1987 make absolutely no reference to a musculoskeletal back condition until January 1995 when a private physician noted that treatment had been provided for back pain and muscle spasm following a motor vehicle accident.  The first indication of chronic pain is indicated in June 2000.  On treatment for chronic symptoms in 2001, the appellant related that he had injured his back while engaged in heavy tree work a year and a half before.  There is also a history of back injury in 1996 while playing ball.  The record thus reflects that a chronic musculoskeletal back problem is not demonstrated until years after discharge from service.  As such, continuity of in-service low back symptomatology is not established. See 38 C.F.R. § 3.303.  The Board finds it odd that despite being treated for numerous complaints and disorders over the years after service that the appellant would not have mentioned a chronic back problem when he was clearly in a position to do so.  This omission militates against a finding that back injury in service resulted in a chronic disorder.  As such, the current low back disease process, most recently characterized as degenerative disc disease, may not be directly attributed to service. See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

The Board notes that a VA mental health examiner in August 2005 appeared to ascribe low back disability to military service based on reported review of the record.  However, that opinion is substantially compromised by the fact that the examiner subsequently admitted that he was not an orthopedic expert and could not comment on the etiology of back pain.  Moreover, this opinion was reported to be based the "consistency" of the Veteran's story.  However, the Veteran's history relating continuing back symptoms to service is not corroborated by and is indeed at odds with the objective record.  As such, the August 2005 examiner's opinion lacks probative value as it is primarily premised on the appellant's own reported history of chronic back pain since service that is not credible.  A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  As such, that VA examiner's opinion is not reliable or persuasive.  The record reflects that when the record was thoroughly reviewed on multiple joint/orthopedic examinations over the course of the appeal period, all of the examiners have determined that current low back disability is not related to injury in service, nor has a pre-existing back condition been aggravated by symptoms during active duty for reasons delineated above.  The Board concludes that these VA examiners' opinions, most recently in April 2012, are more competent and probative of a finding that current low back disability is not causally related to military service.  

The only other evidence in support of the claim is the Veteran own testimony and statements by his affiants, including his wife, affirming that a back disorder was noted in proximity to service.  The Board recognizes that lay evidence must be considered when a veteran seeks disability benefits and he is competent to report what he experiences. See Layno v. Brown, 6 Vet.App. 465, 470 (1994).  The Veteran's statements as to injury in service and continuing back symptoms thus constitute competent evidence.  In this instance, however, the Board finds that Veteran's statements and testimony of continuity of symptoms deriving from service are not credible.  This is because extensive post service clinical data do not attest to a chronic back disorder for many years after discharge from active duty despite evidence of treatment for many other conditions.  Moreover, there is a documented history of multiple post service back injuries that he appears to want to conceal.  In view of such, the Board finds that the Veteran has not been a reliable historian and that his contentions that current back disability derives from service are not credible and are merely self-serving.

For the foregoing reasons, the Board concludes that the preponderance of the evidence is against the claim and service connection for a low back disorder/residuals of low back injury must be denied. See 38 U.S.C.A § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

2. Service connection for an acquired psychiatric disorder.

The Veteran's service treatment records do not reflect any complaints or findings pertaining to psychiatric complaints, symptoms or disability.  Post service VA clinical records dating from 1987 indicate that the appellant initially sought treatment in 1991 for symptomatology that was diagnosed as dysthymic disorder and borderline personality disorder.  This is approximately six years after discharge from service.  This was followed by treatment for major depression in 1992 and continuing psychiatric follow-up.  He was admitted on at least two occasions in 1998 and rendered diagnoses that included major depressive disorder and adjustment disorder with depressed mood.  The appellant continued to be treated for psychiatric symptoms over the years variously diagnosed as mood disorder, bipolar disorder, depression, psychosis, and cognitive disorder, etc.

The record reflects no objective post service showing of any continuity of any psychiatric symptoms traceable to active duty. 38 C.F.R. § 3.303.  The Board finds that the years between service discharge and evidence of treatment for psychiatric disability militate against a finding that a psychiatric disorder derives from service.  Additionally, the presumption of service connection for a psychosis does not attach.  This is because neither major depression nor bipolar disorder nor psychosis was shown to have become manifest within one year of separation from service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307. 3.309.  The Board thus concludes that there is no reliable evidence in the record to show other than that a psychosis was not clinically indicated until more than one year after discharge from active duty.

The record reflects, however, that the Veteran primarily contends that he has an acquired psychiatric disorder related to a chronic back pain disorder.  The Board points out that notwithstanding the fact that psychiatric disability appears to have preceded chronic back pain by years, service connection for a low back disorder has not been established.  As service connection for a low back disorder had been denied and is not in effect, there is no basis to find that a psychiatric disorder may be found to be secondary thereto. 38 C.F.R. § 3.310.

Therefore, when considering the entirety of the evidence, the Board finds that there is neither evidence of in-service onset of an acquired psychiatric disorder or continuity of symptomatology thereafter, nor was a psychosis demonstrated within one year of separation from service.  The Board thus finds that service connection for an acquired psychiatric disorder, including bipolar disorder, major depression, depressive disorder, depression, and cognitive deficit, etc., is not warranted on either a direct or presumptive basis.  The preponderance of the evidence is against the claim in this regard.


ORDER

Service connection for a low back disorder/residuals of back injury is denied.

Service connection for an acquired psychiatric disorder is denied.


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


